PD-0959-15
                                    PD-0959-15                                 COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                               Transmitted 8/6/2015 5:29:24 PM
August 11, 2015                                                                Accepted 8/11/2015 12:24:22 PM
                                 CAUSE NO. _____________                                        ABEL ACOSTA
                                                                                                        CLERK


JOHNNY P. SUTHERLIN                             §                    IN THE COURT OF
                                                §
V.                                              §                    CRIMINAL APPEALS
                                                §
STATE OF TEXAS                                  §                    OF TEXAS


                          MOTION TO EXTEND TIME TO FILE

                      PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes Johnny Sutherlin, Appellant, in the above styled and numbered cause, and

moves for an extension of time of thirty days to file a brief in support of Petition for

Discretionary Review, and for good cause shows the following:

       1.     On June 24, 2015, the Twelfth Court of Appeals affirmed appellant’s conviction,

Johnny Sutherlin V. The State of Texas, #12-13-00374-CR. This petition was therefore due on

July 24, 2015. This motion is filed pursuant to Rule of Appellate Procedure 68.2C.

       2.     Counsel has been unable to complete the brief for the following reasons:

              a.      Counsel is a sole practitioner, and received the judgment from the Court of

              Appeals a few days after returning from a law seminar in San Antonio, and was

              catching up time out of the office as a result.

              b.      Since receiving the Tyler Court’s judgment, the undersigned has been

              involved in several different contested family law matters, including divorces and

              CPS cases, heard contested motion to suppress in a DWI case, conducted an

              appeal of a driver license suspension, and tried another DWI case to a jury.

              c.      Counsel spent approximately one full week taking his wife to multiple
               doctor appointments, including an emergency room visit and two doctor office

               visits in Palestine, a trip to Tyler for a MRI exam, and then a final trip to Tyler to

               confer with a back specialist.

       3.      Defendant is currently incarcerated.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests an

extension of thirty days, i.e., until September 6, 2015, to file a Petition for Discretionary Review.

                                                Respectfully submitted,

                                                Wm. M. House, Jr., P.C.,
                                                Attorney for Johnny P. Sutherland



                                                By: /S/ Wm. M. House, Jr.
                                                   Wm. M. House, Jr.
                                                   Texas Bar No. 10045000
                                                   Email: wmmhousejr@embarqmail.com
                                                   800 N Church
                                                   Palestine TX 75801
                                                   Tel: 903-723-2077
                                                   Fax: 903-723-6323




                                       Certificate of Service

       This is to certify that on August 6, 2015 a true and correct copy of the above and

foregoing document was served on the District Attorney’s office, Anderson County, Texas via

internet website https://efile.txcourts.gov.




                                                Wm. M. House, Jr., P.C.,
                                                Attorney for Johnny P. Sutherlin, Appellant